EXHIBIT 10.7

AMENDMENT NO. 3

TO THE EMPLOYMENT AND COMPENSATION AGREEMENT

BETWEEN CHOICEPOINT INC. AND DOUGLAS C. CURLING

DATED APRIL 25, 2002

Pursuant to the action of the Management Compensation and Benefits Committee
taken on January 31, 2007, the Employment and Compensation Agreement between
ChoicePoint Inc. and Douglas C. Curling dated April 25, 2002, is hereby amended
as of February 27, 2007 (unless specified otherwise) as follows:

1.

Section 11(b) is amended by adding the following subparagraph (vi) to said
Section 11(b) and renumbering the existing subparagraph “(vi)” as subparagraph
“(vii)”:

“(vi) failure of the shareholders of the Company to elect Executive to serve on
the Company’s Board of Directors for any term following the expiration of the
current term of Executive’s service as a Director as of the date of this
amendment, or any successive term, which expiration occurs more than one year
prior to the termination of this Agreement.

2.

Section 11(k) of the Agreement is hereby amended by (i) adding the phrase
“(Section 3(f))” after the phrase “Exhibit B” at the end of the first sentence
thereof (line 4); (ii) deleting the phrase “Schedule B” in the second sentence
thereof (line 6) and replacing it with “Exhibit B (Section 3(f))”; and,
(iii) adding the words “any one of” after the word “during” and before the
phrase “the three (3)” in the third sentence thereof (line 8).

3.

Exhibit A to the Agreement is hereby amended by deleting said Exhibit A in its
entirety and replacing it with the revised Exhibit A attached hereto.

4.

Exhibit B to the Agreement is hereby amended by changing the reference in the
final paragraph of Section 3 (b) from “Section 10” and “Section 10(k)”,
respectively to “Section 11” and “Section 11(k)”.

 



--------------------------------------------------------------------------------

5.

The remaining provisions of the Agreement are hereby ratified and confirmed.

 

Employer

CHOICEPOINT INC.

By:   /s/ Steven W. Surbaugh Date:   February 27, 2007 Name:   Steven W.
Surbaugh Title:   EVP and Chief Administrative Officer EXECUTIVE: /s/ Douglas C.
Curling Date: February 27, 2007



--------------------------------------------------------------------------------

EXHIBIT A

DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE

(Revised Effective January 31, 2007)

Title: President and Chief Operating Officer

Duties:

Douglas C. Curling (“Executive”) shall be responsible for the management of
ChoicePoint Inc. (“Company”), as indicated below in his capacity as President
and Chief Operating Officer. The duties set forth below may be modified by
Employer in accordance with the terms of the Employment Agreement, dated
April 25, 2002, between the Employer and Executive.

Executive will report to the Company’s Chief Executive Officer & Chairman and
serve as a member of the Board of Directors. Executive’s primary responsibility
is to provide leadership and direction to the overall operations and finance
function at the Employer and to provide general advice and counsel to the Chief
Executive Officer & Chairman and the Board of Directors. The primary duties of
the Executive are:

 

1. Developing and implementing long-range and short-range plans for the Company,
periodically submitting such objectives, policies, and plans to the Board of
Directors for its general review and approval, as prescribed by Company policy
and the By-laws

 

2. Directing the preparation of annual operating budgets, supporting short-range
plans, and reporting of monthly performance vs. budget to the Board of
Directors, appropriate regulatory bodies, and the Company’s shareholders
pursuant to Company policy, and all regulations and laws.

 

3. Under direction of the Chief Executive Officer & Chairman, at specified
intervals, causing proposed operating and capital expenditure budgets to be
reviewed and approved by the Board of Directors.

 

4. Assisting the CEO and CDO in developing strategy for mergers, acquisitions
and strategic alliances and directing investigations and negotiations pertaining
to mergers, joint ventures, acquisitions of businesses, or the sale of the
Company’s assets pursuant to Company policy and the By-Laws.

 

5. Providing leadership, direction and management directly, or through reporting
executives, for the sales, marketing, customer service, operations, finance and
technology functions within each of ChoicePoint’s major businesses.



--------------------------------------------------------------------------------

6. Assisting the CBO, CFO, and CAO in the analysis of operational and financial
performance and the communication of financial results and the development and
implementation of action plans to improve overall business unit performance.

 

7. Developing senior level talent and planning for succession, compensation, and
executive retention.

 

8. Establishing and maintaining executive level customer account relationships
for the benefit of the Company.